[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 00-2044

                    GEORGE R. JORDAN, JR.,

                    Petitioner, Appellant,

                              v.

               COMMISSIONER OF INTERNAL REVENUE,

                     Respondent, Appellee.


              APPEAL FROM THE ORDERS OF DISMISSAL

         AND DECISIONS OF THE UNITED STATES TAX COURT

       [Hon. Arthur L. Nims, III, U.S. Tax Court Judge]


                            Before

                   Torruella, Circuit Judge,
          Campbell and Stahl, Senior Circuit Judges.




     George R. Jordan, Jr. on brief pro se.
     Claire Fallon, Acting Assistant Attorney General, David I.
Pincus and Laurie Snyder, Attorneys, Tax Division, Department of
Justice, on brief for appellee.




                      September 10, 2001
           Per Curiam.   After appellant repeatedly failed to

proceed as provided by Tax Court Rule 91(a), filed non-

responsive and evasive replies to orders to show cause, and

failed to appear on the scheduled trial date, the court

dismissed his petitions for redetermination of deficiencies

and additions to the tax, and entered default judgments

against him on those issues as to which respondent bore the

burden of proof including fraud penalties.           Upon review of

the record, we perceive no support for appellant's garbled

arguments that the court abused its discretion, violated due

process,   or   committed   any    other    error.         Appellant's

contested motion for a continuance was filed just twenty

days   before   the    scheduled   trial     date    and     contained

transparently insufficient excuses for his multiple failures

to cooperate in the pretrial process.           The filing of the

motion for a continuance did not excuse appellant's failure

to appear on the scheduled date.           See Tax Court Rules 33,

123.

           Affirmed.